Per Curiam.
This is a certiorari case. The writ brought up the assessment of a tax imposed by the borough of South Amboy upon a mass of coal belonging to the Susquehanna Coal Company, and alleged to be in storage at South Amboy. The company resisted the imposition of the tax upoi^ the claim that the coal was specifically consigned to, or intended for, definite *797purchasers in the New England states, and was merely stored temporarily at South Amboy because of the failure of the trains which brought it there to connect with the coal barges in which it was to be forwarded, in such a way as to enable the car loads to be dumped directly from the cars into the boats. The Supreme Court held that this contention was not made out by the proofs, and found that this coal was not consigned from the mine to any definite customers, but that, on the contrary, it was consigned by the coal company in Pennsylvania to itself in South Amboy, in anticipation of orders from regular customers, and, upon reaching South Amboy, awaited such orders indefinitely. This finding of the Supreme Court has ample evidence to support it. That being so, its determination of fact is final, and cannot be made the subject of review by this court. Tuckerton Railroad Co. v. State Board of Assessors, ante p. 614, and cases cited. Accepting this finding of the Supreme Court, the tax was properly assessed for the reasons stated by Mr. Justice Parker in the opinion delivered by him in that court.
The judgment under review will be affirmed.
For affirmance—The ChaNcelloR, Chief Jüstioe, Gar-liisoN, Swayze, TeeNCUARD, BekgeN, MiNtüRN, Bogert, VredeNbu-rgh, Vroom, Gray, Dill, J.J. 1¾.
For reversed—None.